
	

113 S2702 IS: Education Tax Fraud Prevention Act
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2702
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the social security number of the student and
			 the employer identification number of the educational institution for
			 purposes of education tax credits.
	
	1.Short titleThis Act may be cited as the Education Tax Fraud Prevention Act.
		
			2.
			Social security number and
			 employer identification number required for education tax credits
			
				(a)
				In
			 general
				Paragraph (1) of
			 section 25A(g) of the Internal Revenue Code of 1986 is amended—
				
					(1)
					by striking
			 taxpayer identification number and inserting social
			 security number, and
				
					(2)
					by inserting
			 , and the employer identification number of any institution to which
			 qualified tuition and related expenses were paid with respect to such
			 individual, after such individual.
				
				(b)
				Omission treated
			 as mathematical or clerical error
				Subparagraph (J) of section 6213(g)(2) of
			 such Code is amended by striking TIN and inserting social
			 security number and employer identification number.
			
				(c)
				Effective
			 date
				The amendments made by this section shall apply to taxable
			 years beginning after December 31, 2014.
			
